Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 06/26/2020 was received and is being considered by the examiner.

Drawings
The drawings submitted 06/26/2020 were received and are accepted by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanagida (JP 2018106806, presented in IDS submitted 06/26/2020, U.S. 10957895 used for translation).

With respect to claim 1, Yanagida discloses a bus bar (20) electrically connecting a first terminal (12A) and a second terminal (12B) separated from each other in a first direction (Fig. 1), the bus bar comprising: 
a first folded part (22 – top virtual folding line) (Fig. 4) ; 
a second folded part (22 – bottom virtual folding line) formed apart from the first folded part in a second direction intersecting the first direction (Fig. 1 and 3); 
a relay (23 – central region) relaying between the first folded part (22 – top) and the second folded par (22 – bottom) (Fig. 3); 
a first connector (24a – first end region) bonded to the first terminal (12A via post 13 and positioning holes 25), and folded with respect to the relay (23) at the first folded part (22 – top), the first connector (24A) extending from the first folded part (22 – top) toward a side in which the second folded part (22 – bottom) is positioned in the second direction (Fig. 1 and 4); and 
a second connector (24b – second end region) bonded to the second terminal (12B via post 13 and positioning holes 25), and folded with respect to the relay (23) at the second folded part (22 – bottom), the second connector (24b) extending from the second folded part (22 – bottom) toward a side in which the first folded part (22 – top) is positioned in the second direction (Fig. 1 and 4).

With respect to claim 2, Yanagida discloses the first connector (24a) forms a first edge (labeled), and extends to the first edge (labeled) toward the side in which the second folded part (22 – bottom, labeled) is positioned in the second direction (Fig. 4 – below), 

[AltContent: arrow][AltContent: arrow][AltContent: textbox (First Folded Line)][AltContent: textbox (Second Folded Line)][AltContent: textbox (Gap)][AltContent: textbox (First Edge)][AltContent: textbox (Second Folded Part)][AltContent: textbox (Second Edge)][AltContent: textbox (First Folded Part)]the first edge (labeled) and the second edge (labeled) are continuous through the first connector (24A), the first folded part (22 – top, labeled), the relay (23), the second folded part (22 – bottom) , and the second connector (24B) (Fig. 4 – below).

With respect to claim 3, Yanagida discloses the first edge (labeled) faces the second edge (labeled) and has a gap (labeled) with the second edge in the second direction (Fig. 4 – above).


With respect to claim 5, Yanagida discloses a first folding line (labeled) of the first connector (24A) with respect to the relay (23) is formed along the first direction in the first folded part (22 - top) (Fig. 4 – above), and 
a second folding line (labeled) of the second connector (24B) with respect to the relay (23) is formed along the first direction in the second folded part (22 – bottom) (Fig. 4 – above).


With respect to claim 7, Yanagida discloses a battery module, comprising: 
the bus bar according to claim 1 (see above rejection of claim 1); 
a first battery (11) including the first terminal (12A) to which the first connector (24A) of the bus bar (20) is bonded (Fig. 1 and 4); and 
a second battery (11) including the second terminal (12B) to which the second connector (24B) of the bus bar (2) is bonded, the second terminal (12B) being electrically connected to the first terminal (12A) via the bus bar (20) (Col 2, L 16-20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagida (JP 2018106806, presented in IDS submitted 06/26/2020, U.S. 10957895 used for translation).

With respect to claim 4, Yanagida discloses the first terminal (12A) is arranged on a side in which the second terminal (12B) is positioned with respect to the first connector (24A) and the second connector  (24B) in a third direction intersecting both the first direction and the second direction (Fig. 1), 
Yanagida does not disclose the first connector (24A) is positioned between the relay (23) and the first terminal (12A) in the third direction, and the second connector (24B) is positioned between the relay (23) and the second terminal (12B) in the third direction. However, Yanagida discloses that the relays are between each the first and second connectors with respect to their relationship to the terminals. In this way, simply flipping the bus bar disclosed by Yanagida would provide the limitation. It would have been obvious to one having ordinary skill in the art to rearrange the stacking of the relay, connectors, and terminals by flipping the bus bar by 180 degrees (MPEP 214404). 

With respect to claim 6, Yanagida discloses an electrical path between the first terminal (12A) and the second terminal (12B) is formed to pass through the first connector (24A), the relay (23), and the second connector (24B), around a center axis along the first direction (Col 8, L 21-28).
Yanagida does not disclose that the electrical path is spiral in nature. However, as with the above rejection in claim 4, if the relay portion of the bus bar disclosed by Yanagida were on top and the connector pieces were on the bottom, one could see how the current would then travel from the first connector, through the relay portion, and to the second connector, subsequently forming a spiral electrical pathway between the two terminals. Again, it would be obvious to one having ordinary skill in the art to flip the bus bar disclosed by Yanagida as it is a rearrangement of parts and therefore obvious to try (MPEP 2144.04). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727